UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBlA

 

Saleem El-Amin, )
)
Pla‘““ff’ ) case: 1:17-¢v-oo174 (F Deck)
) Assigned To : Unassigned
V' § Assign. Date : 1/27/2017
District Of Columbia, ) Descrlptlon: Pro Se Gen. Clvl|
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on its initial review of the plaintiff’ s pro se complaint and
application for leave to proceed in forma pauperis For the reasons explained below, the in
forma pauperis application will be granted and this case will be dismissed pursuant to 28 U.S.C.
§ 1915A, which requires immediate dismissal of a prisoner’s complaint that fails to state a claim
upon which relief can be granted

The plaintiff is a prisoner incarcerated at the United States Penitentiary in Inez,
Kentucky. He has sued the District of Columbia. The plaintiff alleges:

On May 7, 2014 the District of Columbia deprived me of my constitutional right
by conditioning my right to travel and punishing my right to travel with
incarceration . . . instead of restitution, community service, and five year
sentence of probation for armed robbery. My right to travel has been
condition[ed] and punished with incarceration for 30 months[.]
Compl. at 1-2. He seeks $300,000 from the District of Columbia “for restricting” his movement
due to his prison sentence Id. at 3.

“A complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.”’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
l

All. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). To state a federal claim against the District of
Columbia, the plaintiff “must allege not only a violation of his rights under the Constitution or
federal law, but also that the municipality’s custom or policy caused the violation.” Warren v.
D.C., 353 F.3d 36, 38 (D.C. Cir. 2004) (citing Colll'ns v. Cizjy ofHarker Heights, 503 U.S. 115,
123-24 (1992); Baker v. District ofColumbia, 326 F.3d 1302, 1306 (D.C. Cir. 2003)).
Restricting a prisoner’s movement is a necessary incident of incarceration See Jones v.
Helms, 452 U.S. 412, 421 (1981) (distinguishing misdemeanant’s right to travel from that of
“citizens whose right to travel had not been qualified in any way”). Furthermore, the right to
travel is not absolute but rather “is a part of the ‘liberty’ of which a person cannot be deprived
without due process oflaw.” Berrigan v. Sigler, 499 F.2d 514, 519 (D.C. Cir. 1974); see
Castaneira v. Potteiger, 621 Fed. App’x 116, 119 (3d Cir. 2015) (concluding that “[b]ecause
Georgia, through the exercise of its police power, was authorized to impose the special condition
of parole . . ., and because . . . a parolee does not enjoy an absolute right to travel, [plaintiffs]
substantive due process claim failed as a matter of law”). The fact that the complaint arises from
the plaintiffs conviction undermines any notion that the travel restrictions resulting from his
incarceration were imposed in violation of the due process clause. Therefore, this case will be

dismissed with prejudice A separate order accompanies this l\/Iernorandum Opinion.

2 y MM
Date: January , 2017

l C(hief Judge